                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


  CSX TRANSPORTATION, INC.,
            Plaintiff,
                  v.                                   CIVIL ACTION FILE
                                                       NO. 1:14-CV-201-TWT
  GENERAL MILLS, INC.,


            Defendant.


                                 OPINION AND ORDER


        This is a breach of contract action. It is before the Court on the Plaintiff=s

Motion for Partial Summary Judgment [Doc. 102]. For the reasons set forth

below, the Plaintiff=s Motion for Partial Summary Judgment [Doc. 102] is

GRANTED in part and DENIED in part.

                                       I. Background

        This case arises out of a workplace accident in which Douglas

Burchfield, a General Mills employee, sustained personal injuries. The facts

are set out in greater detail in this Court=s numerous previous Orders. On

February 3, 2015, this Court granted the Defendant=s initial Motion to

Dismiss.1 The Court, applying federal collateral estoppel law, concluded that



        1        See     CSX     Transp.,      Inc.   v.   General   Mills,   Inc.,   No.
1:14BCVB201BTWT, 2015 WL 468682 (N.D. Ga. Feb. 3, 2015).
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
the Plaintiff was barred from relitigating its negligence due to the factual

findings that were made in the underlying Burchfield litigation. The Court also

concluded that the Sidetrack Agreement does not provide a right of indemnity

when the Plaintiff=s sole negligence causes an accident.2 The Plaintiff then

appealed, arguing that: (1) this Court incorrectly applied federal collateral

estoppel law in concluding that the issue of fault could not be relitigated; and

(2) the Sidetrack Agreement entitles the Plaintiff to indemnification regardless

of who is at fault. The Eleventh Circuit reversed, holding that state collateral

estoppel law, and not federal law, should determine the preclusive effect of a

federal judgment where the district court exercised diversity jurisdiction.3 It

declined to decide the Plaintiff=s second argument on appeal because this Court

“should have the first opportunity to decide the predicate question of privity.”4

It then remanded to this Court to determine whether the parties were in

privity under Georgia law, and thus, whether collateral estoppel precludes the

Plaintiff=s claim for indemnification.

        On October 6, 2017, the Court granted in part and denied in part the

Defendant=s second Motion to Dismiss. Relevant to this Motion, the Court



        2       Id.
        3       CSX Transp., Inc. v. General Mills, Inc., 846 F.3d 1333, 1340
(11th Cir. 2017).
        4       Id.

                                               -2-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
declined to dismiss Counts II and III of the Amended Complaint, concluding

that collateral estoppel did not bar relitigation of fault in the underlying

accident since the Defendant and Mr. Burchfield were not in privity under

Georgia law. The Court dismissed Count I for the same reasons that it

previously dismissed that claim in its Order from February 3, 2015.

        The Plaintiff now moves for partial summary judgment. The discovery

period in this case has not concluded, and when the Plaintiff filed this Motion,

discovery had only been underway for a few weeks.5 The Plaintiff bases its

Motion for Partial Summary Judgment on facts admitted in the Defendant=s

Amended Answer. The Plaintiff argues that it seeks to “narrow” the issues to

be litigated in this case based upon these factual admissions made by the

Defendant. Specifically, the Plaintiff argues that, based upon these

admissions, there is no dispute that: (1) Mr. Burchfield’s accident arose out of

the operation of the trackmobile within the meaning of Section 15.1 of the

Sidetrack Agreement; (2) if the jury concludes that the Defendant’s negligence

contributed in part to Mr. Burchfield’s injuries, then the Defendant must

indemnify the Plaintiff for the entire loss incurred under the terms of the

Sidetrack Agreement; and (3) the Plaintiff’s claim for prejudgment interest is

not premature for review. Most of these arguments relate to “affirmative



        5       See Scheduling Order [Doc. 101].

                                               -3-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
defenses” raised in the Defendant’s Amended Answer. The Defendant argues

in response that adjudication of these issues at this point would be premature

because disputes of material fact exist as to each issue.

                                     II. Legal Standard

        Summary        judgment       is   appropriate   only   when   the   pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. 6 The court should view the evidence and any inferences that may be

drawn in the light most favorable to the nonmovant. 7 The party seeking

summary judgment must first identify grounds to show the absence of a

genuine issue of material fact.8 The burden then shifts to the non-movant, who

must go beyond the pleadings and present affirmative evidence to show that a

genuine issue of material fact exists.9 AA mere >scintilla= of evidence supporting

the opposing party=s position will not suffice; there must be a sufficient showing

that the jury could reasonably find for that party.@10




        6       FED. R. CIV. P. 56(a).
        7       Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970).
        8       Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).
        9       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).
        10      Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990).

                                               -4-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
                                       III. Discussion

        A. The Defendant’s Procedural Objections

        The Defendant first argues that the Plaintiff’s Motion should be outright

denied due to two “threshold” procedural deficiencies.11 First, it contends that

the Plaintiff’s Motion fails to comply with the Local Rules because it relies

exclusively on the Amended Complaint and the Amended Answer. In support

of this argument, the Defendant cites Local Rule 56.1(B)(1). This Local Rule

provides that each material fact in a movant’s statement of material facts must

be “supported by a citation to evidence proving such fact.”12 It further provides

that the Court will not consider any fact “supported by a citation to a pleading

rather than to evidence.”13 Ordinarily, it is true that citations to a pleading

cannot support a material fact at this stage. However, a party is bound by the

admissions in its pleadings.14 A[F]acts judicially admitted are facts established

not only beyond the need of evidence to prove them, but beyond the power of

evidence to controvert them.@15 Thus, despite Local Rule 56.1(B)(1), the Court




        11      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 9-10.
        12      N.D. Ga. Local R. 56.1(B)(1).
        13      Id.
        14      See Best Canvas Prods. & Supplies, Inc. v. Ploof Truck Lines, Inc.,
713 F.2d 618, 621 (11th Cir. 1983).
        15      Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1178 (11th Cir.
                                               -5-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
can consider facts admitted by the Defendant in its Amended Answer at the

summary judgment stage since they have been conclusively established.16

        The Defendant then argues that the Plaintiff’s Motion for Partial

Summary Judgment, which was filed before discovery began, is premature at

this point in the litigation.17 However, the Defendant seems to misconstrue

the purpose of the Plaintiff’s Motion. The Plaintiff’s Motion focuses on a few

narrow issues. It argues that, based upon admissions made by the Defendant

in its Amended Answer, no question of fact exists as to: whether this dispute

arose out of the use of the Defendant’s trackmobile; whether Section 15.1’s

indemnification applies to these facts; whether public policy prohibits

indemnification of the Plaintiff under these circumstances; and whether the

Plaintiff’s claim for prejudgment interest was premature. The Plaintiff does

not argue that summary judgment is warranted as to the negligence of each of

the parties. Rather, it seeks a ruling that there is no genuine dispute of fact as

to the specific issues mentioned above. The Plaintiff argues that the facts



2009) (internal quotations omitted).
        16      See, e.g., Praetorian Ins. Co. v. APD Sols., LLC, 259 F. Supp. 3d
1376, 1377 n.1 (N.D. Ga. 2016) (“In its Response to Praetorian's Statement of
Undisputed Material Facts, APD repeatedly asks the Court to not consider
facts which are ‘supported by a citation to a pleading rather than to evidence.’
LR 56.1(B)(1), NDGa. However, ‘[t]he general rule is that a party is bound by
the admissions in [its] pleadings.’”).
        17      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 10-11.

                                               -6-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
admitted in the Defendant’s Amended Answer show that there is no genuine

dispute of material fact as to these issues, and that it is entitled to judgment

as a matter of law as to this issue.18

        As noted above, the general rule is that a party is bound by the

admissions in its pleadings.19 Facts admitted in the pleadings are conclusively

established and cannot be controverted by evidence. 20 Furthermore, the

Eleventh Circuit has approved of the grant of summary judgment based upon

a party=s admission of allegations in pleadings.21 Thus, the facts admitted by

the Defendant in the Amended Answer are conclusively established and cannot

be controverted by evidence offered by the Defendant. The question now is

whether these admitted facts establish that the Plaintiff is entitled to

judgment as a matter of law as to the issues raised in its Motion for Partial

Summary Judgment.

        The Court will not deny the Plaintiff’s Motion for Partial Summary

Judgment, or delay ruling on it, merely because of general concerns as to




        18      Pl.=s Reply Br., at 2.
        19      See Best Canvas Prods. & Supplies, 713 F.2d at 621.
        20      Cooper, 575 F.3d at 1178.
        21   Galdames v. N & D Inv. Corp., 432 F. App=x 801, 804 (11th Cir.
2011) (concluding that a district court properly granted summary judgment
based upon admissions made in the defendant’s answer).

                                               -7-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
whether this is the best time for it to have been filed. The Plaintiff essentially

argues that, given certain admissions in the Amended Answer, the issues

needed to be litigated in this case have been narrowed. To the extent that the

Plaintiff is correct about this, there is no reason to delay ruling on its Motion

and narrowing the issues to be decided. To the extent that the Plaintiff is

incorrect as to whether these admissions resolve some of the issues in this case,

then the Court will deny its Motion. This requires an analysis of the specific

allegations admitted, and cannot be decided simply because the grant of

summary judgment at this stage would seem to be premature.

        B. The Applicability of Section 15.1

        The Plaintiff first moves for summary judgment as to the applicability

of Section 15.1 of the Sidetrack Agreement. The Plaintiff seeks a ruling that:

(1) Section 15.1 applies to incidents arising out of the operation of a

trackmobile on the sidetrack; and (2) the accident involving Mr. Burchfield

arose out of the operation of a trackmobile on the Defendant’s sidetrack.

Essentially, the Plaintiff asks the Court to rule, based upon the admissions

made by the Defendant in its Amended Answer, that there is no dispute that

Mr. Burchfield’s accident arose out of the use of a trackmobile, and

consequently that Section 15.1 applies as a matter of law to this question of

indemnification. The Defendant argues that a factual dispute exists as to this

question.

                                               -8-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
        The Sidetrack Agreement contains two indemnity provisions that are

relevant to the Court’s analysis. Section 11, the Sidetrack Agreement’s general

indemnity provision, states that:

        Except as otherwise provided herein, any and all damages, claims
        . . . causes of action suits . . . judgments and interest whatsoever
        . . . in connection with injury to . . . any person . . . including
        employees . . . of the parties . . . arising out of or resulting directly
        or indirectly from the . . . use . . . of the Sidetrack shall be divided
        between the parties as follows:

        (A) Each party shall indemnify and hold the other party harmless
        from all losses arising from the indemnifying party’s willful or
        gross negligence, its sole negligence and/or its joint or concurring
        negligence with a third party.

        (B) The parties agree to jointly defend and bear equally between
        them all losses arising from their joint or concurring negligence.22

As this Court previously noted, “Section 11 generally defines each party’s

liability, but clarifies that other provisions in the Agreement may provide for

different obligations in different circumstances.”23

        In contrast, Section 15, which addresses “switching,” includes a

“separate, independent liability provision.”24 Section 15.1 provides that:

        [General Mills] shall have the right to switch with its own
        trackmobile . . . over [General Mills’] Segment of the Sidetrack. .
        . . [I]n consideration therefor, [General Mills] assumes all risk of
        loss, damage, cost, liability, judgment and expense . . . in

        22      Compl., Ex. A.
        23      See Opinion and Order [Doc. 36], at 7.
        24      Id.

                                               -9-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
        connection with any personal injury . . . that may be sustained or
        incurred in connection with, or arising from or growing out of, the
        operation of [General Mills’] trackmobile . . . upon said
        Sidetrack.25

In its previous Opinion and Order, the Court concluded that under this

provision, “if both the Plaintiff and the Defendant had been found negligent,

Section 15 would have allowed the Plaintiff to seek full indemnification.” 26

Thus, Section 15.1, which applies to losses, liabilities, and judgments arising

out of the operation of the Defendant’s trackmobile on the sidetrack, allows the

Plaintiff to seek full indemnification from the Defendant if both of them are

found to have been negligent in the incident. The Court also concluded that

Section 15.1 does not require the Defendant to indemnify the Plaintiff for a

judgment in which the Plaintiff was found to be solely negligent.27

        The Plaintiff’s Motion for Partial Summary Judgment does not seek a

ruling as to whether both the Plaintiff and the Defendant were negligent in

the underlying accident. Instead, the Plaintiff seeks a ruling that there is no

dispute of fact that the Burchfield incident arose out of the operation of the

Defendant’s trackmobile on the sidetrack, and that Section 15.1’s specific

indemnity provision, as opposed to the general indemnity provision in Section



        25      See Compl., Ex. A.
        26      See Opinion and Order [Doc. 36], at 12.
        27      See id. at 8.

                                               -10-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
11, applies here. However, the Court concludes that a genuine issue of fact

exists that precludes granting summary judgment as to this question. In its

Amended Answer, the Defendant admits that: Mr. Burchfield sustained

significant personal injuries on June 5, 2005; 28 that Mr. Burchfield and

another employee were moving railcars, including the railcar AEX 7136, a

286,000 pound loaded railcar;29 that the AEX 7136 rolled down the track and

crashed; 30 that Mr. Turk was using the trackmobile on the sidetrack that

day;31 that Mr. Turk used the trackmobile to move the AEX 7136 on the date

of this incident;32 and that the AEX 7136 and the Defendant’s trackmobile ran

over Mr. Burchfield. 33 The Defendant denies that Mr. Burchfield’s injuries

occurred while in the course of using its trackmobile, 34 denies that Mr.

Burchfield and Mr. Turk allowed the AEX 7136 to roll by failing to engage the

manual derail device on the trackmobile,35 and denies that the incident arose


        28      Am. Answer & 22.
        29      Id. & 23.
        30      Id. & 28.
        31      Id. & 25.
        32      Id.
        33      Id. & 29.
        34      Id. & 22.
        35      Id. & 27.

                                               -11-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
out of the operation of General Mills’ trackmobile.36 The Defendant argues

that, because of these denials, a genuine dispute of fact could exist as to

whether Mr. Burchfield’s injuries arose out of the operation of the

trackmobile.37 The Defendant argues that the evidence at trial could establish

that the accident occurred “solely because CSXT delivered a railcar with a

faulty handbrake, and the operation of the trackmobile . . . had nothing to do

with it.”38

        The Plaintiff bears the burden of proof on this issue. Therefore, it must

show that, given these conclusively-established facts, a reasonable factfinder

must conclude that Mr. Burchfield’s injuries arose out of the use of the

trackmobile. The Court finds that the admitted facts fail to satisfy this high

standard. “Under Georgia law pertaining to indemnity provisions, ‘arising out

of’ means ‘had its origins in,’ ‘grew out of,’ or ‘flowed from.’”39 The term “arising

out of” does not equate to proximate cause in the “strict legal sense,” and it

does not “require a finding that the injury was directly and proximately caused




        36      Id. & 28.
        37      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 11-12.
        38      Id. at 12.
        39      JNJ Found. Specialists, Inc. v. D.R. Horton, Inc., 311 Ga. App.
269, 270 (2011) (internal alterations and quotations omitted).

                                               -12-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
by the insured’s actions.”40 “Arising from” does not have the same meaning as

“proximately caused by.”           41   Instead, almost any causal connection or

relationship will suffice. 42 Thus, any claim or liability that the Plaintiff

incurred “does not have to be the direct proximate result” of the operation of

the trackmobile on the sidetrack to arise from it within the meaning of the

indemnity provision in Section 15.1.43 The Plaintiff only must show that Mr.

Burchfield’s injuries “arose out of or were connected in some way” to the

operation of the trackmobile for Section 15.1 to govern.

        The parties dispute what standard to apply to determine whether Mr.

Burchfield’s injuries “arose from” the operation of the trackmobile. The

Plaintiff argues that Mr. Burchfield’s injuries arose from the operation of the

trackmobile if they “grew out of,” “flowed from,” or had almost any causal

connection to these operations.44 The Defendant, in contrast, argues that a

stricter standard should apply.45 According to the Defendant, Section 15.1 is


        40      Id. (internal quotations omitted).
        41   See Interface Grp.-Nev., Inc. v. Freeman Decorating Co., 222 Ga.
App. 44, 45 (1996) (citing Abercrombie v. Ga. Farm Bureau, 216 Ga. App. 602,
604 (1995)).
        42      JNJ Found. Specialists, 311 Ga. App. at 270.
        43      Interface Grp.-Nev, 222 Ga. App. at 45.
        44      Pl.’s Mot. for Partial Summ. J., at 9-10.
        45      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 12-15.

                                               -13-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
ambiguous, and consequently, it should be construed against the Plaintiff as

the drafting party. 46 Thus, the “more applicable case law” would be cases

construing the phrase “arising from” in the context of insurance exclusions, as

opposed to insurance inclusions.               47     The Defendant argues that this

interpretation of “arising from” requires the trackmobile operations to be the

but-for cause of Mr. Burchfield’s injuries.48

        First, it is unclear whether there is any meaningful difference between

the parties’ interpretation of “arising from.” Whether Mr. Burchfield’s injuries

“flowed from,” “grew out of,” or had a causal connection to the trackmobile

operations seems to still ask whether these operations were a but-for cause of

this accident. However, even when applying the Plaintiff’s more lenient

standard, the Plaintiff has failed to show that no dispute of fact exists as to

whether Mr. Burchfield’s accident arose from the operation of the trackmobile.

In its Amended Answer, the Defendant admitted that Mr. Burchfield and

another employee were moving railcars, that AEX 7136 rolled down the tracks

and crashed, and that both AEX 7136 and the Defendant’s trackmobile ran

over Mr. Burchfield. However, the Defendant denies the Plaintiff’s allegation




        46      Id. at 13-14.
        47      Id. at 14.
        48      Id.

                                               -14-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
that these events occurred during the operation of the trackmobile. They only

admit that, at some point that day, Mr. Turk and Mr. Burchfield had used the

trackmobile on the sidetrack. These admissions do not conclusively establish a

causal connection between the operation of the trackmobile and Mr.

Burchfield’s injuries. A reasonable jury could still conclude, despite these

admissions, that this accident was not causally connected to the use of the

trackmobile. Thus, since a genuine dispute of fact still exists as to whether

these injuries “arose out of” the operation of the Defendant’s trackmobile, the

Court cannot conclude, as a matter of law, that Section 15.1 must govern the

question of indemnity.

        The Plaintiff argues that “the record established by General Mills’

answer is dispositive and clear: Mr. Burchfield’s injuries could not have

occurred except for the fact that Messrs. Burchfield and Turk were operating

the trackmobile and conducting switching operations on the date of the

accident.”49 It further contends that “[h]ad the trackmobile not been used and

switching operations not occurred, AEX 7136 would not have been moved and

placed on an incline, and neither AEX 7136 nor the trackmobile would have

rolled down the incline and caused Mr. Burchfield’s injuries – irrespective of




        49      Pl.’s Reply Br., at 6.

                                               -15-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
whether AEX 7136 had a faulty handbrake.”50 However, the Defendant did not

admit all of these factual assertions in the Amended Answer. Instead, the

Defendant merely admitted that Mr. Burchfield was moving railcars before the

accident, that the AEX 7136 began to roll down the incline, and that the AEX

7136 and the trackmobile ran over Mr. Burchfield. They do not admit that Mr.

Burchfield was operating the trackmobile at this time, or that the trackmobile

was involved in moving and placing the AEX 7136 on an incline. Without such

admissions, the Plaintiff has not established the causal connection between the

operation of the trackmobile and Mr. Burchfield’s injuries. Thus, the record is

not “dispositive and clear.”

        C. The Scope and Enforceability of Section 15.1

        Next, the Plaintiff moves for summary judgment as to both the scope

and the enforceability of the indemnification provision of Section 15.1. First,

the Plaintiff seeks a ruling from the Court that, if the negligence of both parties

is found to have contributed to the accident, then Section 15.1 provides that

the Defendant should fully indemnify the Plaintiff. Second, the Plaintiff seeks

a ruling that, as a matter of law, such indemnification would not violate

Georgia public policy. The Court addresses each of these in turn.




        50      Id.

                                               -16-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
                1. Indemnification Under Section 15.1

        First, the Plaintiff moves for summary judgment as to whether it is

entitled to indemnification under Section 15.1 if the Defendant is also found

negligent by a jury.51 The Plaintiff argues that, under the terms of Section

15.1, it is entitled to indemnification under that provision, as a matter of law,

if the Defendant is also found to have been negligent.52 The Plaintiff argues

that this is true given this Court’s previous ruling construing Section 15.1.53

In its previous Opinion and Order, the Court denied the Defendant’s Motion to

Dismiss, concluding that Section 15.1 allows the Plaintiff to seek full

indemnification from the Defendant if both the Plaintiff and the Defendant

have been found negligent. 54 In contrast, Section 11.1(B) of the Sidetrack

Agreement provides that the parties agree to jointly defend and equally bear

all losses arising from their joint or concurring negligence.55

        The Court agrees with the Plaintiff based upon this holding in its

previous Opinion and Order. “Initially, the construction of the contract is a


        51      Pl.’s Mot. for Partial Summ. J., at 13.
        52      Id.
        53      Id. at 13-14.
        54      See Opinion and Order [Doc. 36], at 12 (“For example, if both the
Plaintiff and the Defendant had been found negligent, Section 15 would have
allowed the Plaintiff to seek full indemnification.”).
        55      Id.

                                               -17-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
question of law for the court.”56 In its previous Opinion and Order, the Court

reviewed both the language of the Sidetrack Agreement and Georgia case law

construing indemnification agreements. The Court concluded, based upon this

case law, that Section 15.1 provides for indemnification in the context of

switching operations when both the Plaintiff and the Defendant have been

found negligent. However, it concluded that Georgia law precluded

indemnification for the Plaintiff’s sole negligence absent clear language in the

contract providing for such indemnification. Based upon this ruling, the Court

now holds that, if a jury finds that this incident arose from the operation of the

Defendant’s trackmobile, and if a jury finds both the Plaintiff and the

Defendant to have been negligent, then, as a matter of law, Section 15.1

provides that the Defendant must fully indemnify the Plaintiff.

                2. Public Policy

        Next, the Plaintiff moves for summary judgment as to whether public

policy bars it from seeking indemnification for its own negligence. 57 In its

Eleventh Affirmative Defense in its Amended Answer, the Defendant contends

that “[t]o the extent the Plaintiff seeks indemnity for its own negligence




        56      S. Point Retail Partners, LLC v. N. Am. Props. Atlanta, Ltd., 304
Ga. App. 419, 421 (2010) (internal quotations omitted).
        57      Pl.’s Mot. for Partial Summ. J., at 17.

                                               -18-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
Plaintiff’s claims are barred as contrary to public policy.” 58 The Defendant

contends that the Plaintiff, as a common carrier, “owes an extraordinary duty

of care that cannot be delegated or assigned” under the indemnity provisions

of the Sidetrack Agreement.59 The Plaintiff now moves for summary judgment

as to this “affirmative defense.” It argues that public policy does not bar its

claim for indemnification here because it was acting as a private contracting

party, and not as a common carrier.

        “Generally speaking, an agreement to indemnify a party against his own

negligence is not void as against public policy.”60 However, under Georgia law,

“[c]ommon carriers . . . are bound to use extraordinary diligence, and in cases

of loss the presumption of law is against them, and no excuse avails them

unless the loss was occasioned by the act of God or the public enemies of the

state.”61 From this, Georgia courts have concluded that public policy precludes

the enforcement of contracts indemnifying a common carrier from liability for

its own negligence. 62 “It is pertinent to note the distinction between cases



        58      Am. Answer, at 28.
        59      Id.
        60      Louisville & N. R. Co. v. Atl. Co., 66 Ga. App. 791 (1942).
        61      O.C.G.A. § 46-9-1.
        62   See Louisville & N. R. Co., 66 Ga. App. at 791 (“An express
contract entered into by the carrier and the passenger, under the terms of
which the carrier is released from all liability to the passenger for personal
                                    -19-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
involving indemnity where a railroad company is performing a service to the

public as a common carrier and where it is acting only in a private capacity,

that is, in an undertaking which it is not required by the law to render.”63

“[W]here a railroad undertakes to contract for indemnity against its

negligence, not criminal in its nature, when rendering a service which it is not

required by law to render to the public in its capacity as a common carrier,

such a contract is not against public policy and is enforceable.”64

        The Plaintiff argues that it was acting in its private capacity, and not as

a common carrier, when it entered into the Sidetrack Agreement with the

Defendant. Thus, according to the Plaintiff, it could contract for indemnity

against its own negligence. The Defendant, in contrast, argues that summary

judgment on this issue is not warranted because, depending upon the facts,

public policy may preclude indemnification of the Plaintiff.65 The Defendant

contends that, while a railroad company can contract for indemnity of its joint

negligence in general, it cannot do so while performing its duty as a common




injuries received while a passenger on such freight train, is, in effect, a contract
by which the carrier undertakes to relieve itself from the consequences of the
negligence of itself and servants, and cannot be enforced.”).
        63      Id.
        64      Id.
        65      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 17.

                                               -20-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
carrier. 66 The Defendant asserts that the evidence may show that the

Burchfield accident was caused by issues with the AEX 7136’s handbrake, and

that these issues had developed before the Plaintiff delivered the car to the

Defendant’s sidetrack.67 The Defendant asserts that, as a common carrier, the

Plaintiff was under a duty to ensure the efficiency of the handbrakes on its

railcars. Thus, according to the Defendant, “a jury could conclude that CSXT

violated its duties as a common carrier” – duties for which it cannot be

indemnified under public policy.68

        The Court agrees that, as a matter of law, indemnification of the

Plaintiff under Section 15.1 for the parties’ joint or concurring negligence does

not violate public policy. “It is the general rule that a railroad, when not acting

as a common carrier, may contractually excuse itself from liability for its

negligence, and this is so even in the face of statutorily imposed absolute

liability.”69 Under Georgia law, a railroad is acting in its private capacity, and

not as a common carrier, when it contracts to provide rail services on a private




        66      Id. at 19.
        67      Id. at 17.
        68      Id. at 18.
        69      Scott Truck Line, Inc. v. Chicago, R.I. & P.R. Co., 312 F. Supp.
511, 514 (N.D. Ill. 1970).

                                               -21-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
sidetrack.70 With such an arrangement, “[t]he interest of the public can not in

any way be seriously affected.”71 The Defendant tries to distinguish the cases

relied upon by the Plaintiff, arguing that in such cases, the indemnitee’s

negligence occurred entirely in the context of the private sidetrack

arrangements. In contrast, according to the Defendant, the Plaintiff’s

negligence here resulted from a violation of its duties as a common carrier.72

The Defendant contends that a common carrier is required by law to ensure

that railcars are equipped with efficient handbrakes, and that the evidence

may show in this case that the Plaintiff’s railcar, AEX 7136, had a defective

handbrake before entering the Defendant’s sidetrack, and that this dangerous

defect resulted in Mr. Burchfield’s injuries. According to the Defendant, the

Plaintiff cannot be indemnified for such negligence as a common carrier, even

if the injury ultimately occurred on a private sidetrack.

        However, a railroad can indemnify itself from liability, even from

absolute liability imposed upon it as a common carrier, when it enters into an



        70   See Cent. of. Ga. Ry. Co. v. Woolfolk Chem. Works, Ltd., 122 Ga.
App. 789, 798-99 (1970) (noting that a railroad is not under a duty as a common
carrier in the context of a sidetrack “where a private business desires the
railway to construct a spur or sidetrack to its establishment over its private
property so that more conveniently and economically it may handle its
shipments”).
        71      Id. at 799.
        72      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 17-18.

                                               -22-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
agreement in its private capacity.73 Other federal courts have concluded that

“a contract releasing a railroad from liability [is] not void as against public

policy, notwithstanding a statute imposing absolute liability.”74 There is “no

reason why a railroad company may not, when acting in its private capacity,

relieve itself from an absolute liability imposed by statute as well as from

liability resulting from negligence.”75

        The decision of the Eighth Circuit Court of Appeals in Colorado Milling

& Elevator Company v. Terminal Railroad Association of St. Louis is

instructive. There, a railroad sought recovery under a sidetrack agreement it

had with a company.76 The railroad sought reimbursement for money it paid

pursuant to a judgment obtained against it by a company employee who had

been injured. 77 This employee had been injured due to an inefficient




        73  See Colo. Milling & Elevator Co. v. Terminal R.R. Ass’n of St.
Louis, 350 F.2d 273, 278 (8th Cir. 1965) (“This contract was made by the
Railroad in its private capacity rather than as a common carrier and it could,
therefore, relieve itself by indemnity, not only for its own negligence if the
contract was sufficiently specific, but also against absolute liability as imposed
by the statute.”).
        74   Id. at 278-79 (citing Sunlight Carbon Co. v. St. Louis & S.F.R. Co.,
15 F.2d 802, 805 (8th Cir. 1926)).
        75      Sunlight Carbon, 15 F.2d at 805.
        76      Colo. Milling, 350 F.2d at 274.
        77      Id.

                                               -23-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
handbrake on a boxcar. 78 The court concluded that indemnification of the

railroad did not violate public policy.79 It explained that “there is no reason

why it could not contract with the Industry to indemnify itself against the

occurrence of any such loss while the car was being moved by Industry.” 80

“This contract was made by the Railroad in its private capacity rather than as

a common carrier and it could, therefore, relieve itself by indemnity, not only

for its own negligence if the contract was sufficiently specific, but also against

absolute liability as imposed by the statute.”81

        Similarly, the Court finds that public policy does not preclude

indemnification of the Plaintiff. Mr. Burchfield’s injury occurred while the AEX

7136 was in the Defendant’s possession and being moved by the Defendant and

its employees pursuant to the Sidetrack Agreement. 82 Even if federal law

imposes an absolute duty on the Plaintiff to maintain efficient handbrakes, the

Plaintiff entered into the Sidetrack Agreement with the Defendant in its

private capacity. Mr. Burchfield’s injuries arose out of this private relationship


        78      Id.
        79      Id. at 278-79.
        80      Id. at 278.
        81      Id.
        82    Am. Answer & 23 (admitting that Mr. Burchfield and Mr. Turk
were moving railcars, including the AEX 7136, on the Defendant’s private
sidetrack at the time of the accident).

                                               -24-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
between the Plaintiff and the Defendant. The Plaintiff entered into this

contract with the Defendant to provide rail services in a private capacity – it

was under no public duty to provide these services. Although the Plaintiff, as

a common carrier, was obligated to ensure the efficiency of its handbrakes, it

was under no obligation to the public to provide its railcars or rail services to

the Defendant. Thus, it can indemnify itself for injuries resulting from this

private undertaking, even if it nonetheless may have violated an absolute duty

as a common carrier regarding its handbrakes.

        The Defendant’s arguments distinguishing Colorado Milling are

unpersuasive. The Defendant argues that the court in that case found that the

railroad was entitled to indemnity only “because its underlying liability was

the result of a violation of a strict liability statute for which it could, and did,

contract for indemnification.”          83     However, this argument conflates two

different holdings by the court. In an earlier section of its opinion, the court

explains that it agreed with the trial court’s conclusion that the indemnitor

failed to provide evidence of negligence on the railroad’s part. 84 It further

explained that, despite the lack of such evidence, a finding of negligence was




        83      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 20.
        84   Colo. Milling, 350 F.2d at 275 (“Industry’s primary attack is
leveled at the District Court's ruling that the evidence failed to show any
negligence by the Railroad.”).

                                                -25-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
not necessary because the railroad was strictly liable.85 In a separate part of

its opinion, the court concluded that the parties’ private sidetrack agreement

could indemnify the railroad for liability arising out of a defective handbrake,

including its own negligence, because it was not acting as a common carrier.86

Thus, the Court finds the Defendant’s argument unpersuasive.

        Moreover, the purpose behind this public policy bolsters this conclusion.

Georgia courts have justified voiding indemnification agreements when a

railroad is acting as a common carrier because the interest of the public may

be “seriously affected.”87 Such a public interest is not seriously affected here.

Under the terms of the Sidetrack Agreement, “the public will be protected,

since either the defendant or the plaintiff will have to pay any valid claims”

resulting from this incident.88 The indemnification agreement in Section 15.1

does not leave “members of the public, passengers, or other individuals for

whose benefit” these common carrier duties were enacted without any

remedy.89 Under the terms of the Sidetrack Agreement, either the Plaintiff or


        85      Id. at 275-76.
        86      Id. at 278.
        87      Cent. of Ga. Ry. Co. v. Woolfolk Chem. Works, Ltd., 122 Ga. App.
789, 799 (1970).
        88      Chicago R. I. & P. R. Co. v. Chicago, B. & Q. R. Co., 301 F. Supp.
72, 79 (N.D. Ill. 1969), aff'd, 437 F.2d 6 (7th Cir. 1971).
        89      Id. at 78.

                                               -26-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
the Defendant, or both, will have to provide a remedy.

        Finally, the Defendant argues that the indemnification agreement

would violate public policy if the Plaintiff’s negligent conduct was found to be

“criminal in nature.”90 The Court agrees. The Georgia Court of Appeals has

explained that a railroad can contract for indemnity against its negligence

when it is not acting as a common carrier and when such negligence is “not

criminal in its nature.”91 Thus, if the Plaintiff is ultimately found to have been

criminally negligent, then public policy would preclude indemnification.

However, absent such a finding that the Plaintiff acted with criminal

negligence, public policy does not preclude indemnification in the case of the

parties’ joint or concurring negligence.

        D. Prejudgment Interest

        Finally, the Plaintiff moves for summary judgment as to the Defendant’s

“affirmative defense” regarding prejudgment interest.          92   In its Twelfth

Affirmative Defense in its Amended Answer, the Defendant asserts that the

Plaintiff’s claim for prejudgment interest is premature. 93 Specifically, the




        90      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 21-22.
        91      Louisville & N. R. Co. v. Atl. Co., 66 Ga. App. 791 (1942).
        92      Pl.’s Mot. for Partial Summ. J., at 21.
        93      Am. Answer, at 28.

                                               -27-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
Defendant contends that the Plaintiff’s claim for prejudgment interest is

premature because the Plaintiff “has never suffered a loss from a claim or final

judgment, other than a judgment resulting from CSXT’s sole negligence and

defense thereof.”94 The Plaintiff argues that the issue of prejudgment interest

is not premature for adjudication at this stage.95 According to the Plaintiff,

this argument mirrors the Defendant’s previous argument in its Motion to

Dismiss, rejected by this Court, that the Plaintiff’s claims are not ripe until it

proves that the Defendant was partially at fault for the Burchfield accident.96

        Georgia law applies to the Plaintiff’s claim for prejudgment interest. “In

diversity cases, the availability and amount of prejudgment interest is

ordinarily governed by state law.” 97 Georgia law allows for the recovery of

prejudgment interest for breach of contract.98 O.C.G.A. § 7-4-15 provides, in

relevant part that “[a]ll liquidated demands, where by agreement or otherwise

the sum to be paid is fixed or certain, bear interest from the time the party



        94      Id.
        95      Id.
        96      Pl.’s Mot. for Partial Summ. J., at 22.
        97      AIG Baker Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 508
F.3d 995, 1001 (11th Cir. 2007).
        98   See O.C.G.A. § 13-6-13 (“In all cases where an amount
ascertained would be the damages at the time of the breach, it may be
increased by the addition of legal interest from that time until the recovery.”).

                                               -28-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
shall become liable and bound to pay them; if payable on demand, they shall

bear interest from the time of the demand. In case of promissory notes payable

on demand.”      99   “Under this statute, prejudgment interest—which flows

automatically from a liquidated demand—is to be awarded upon a judgment

for a liquidated amount.” 100 This prejudgment interest is “allowable on all

liquidated demands where the amount owed is fixed and certain.”101 In such

cases, a trial court should award prejudgment interest as long as there is a

demand for it prior to the entry of final judgment.102 “The only requirement

for a prejudgment interest award upon a liquidated damages claim is a

demand.”103

        The Defendant first argues that the Plaintiff’s demand for prejudgment

interest was not payable at the time it was made.104 The Defendant, citing

Georgia case law, argues that interest does not begin to accrue from a demand

until the party becomes “liable and bound to pay.”105 However, in Hendricks


        99      O.C.G.A. § 7-4-15.
        100     Crisler v. Haugabook, 290 Ga. 863, 864 (2012).
        101     Hendricks v. Blake & Pendleton, Inc., 221 Ga. App. 651, 652
(1996).
        102     Crisler, 290 Ga. at 864.
        103     Id.
        104     Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 22.
        105     Id. at 23 (quoting Hendricks v. Blake & Pendleton, Inc., 221 Ga.
                                               -29-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
v. Blake & Pendleton, Inc., the case the Defendant relies upon, the court

explains that a party becomes liable and bound to pay the debt once it becomes

a surety and the other party demands payment.106 In that case, this occurred

when the complaint in the action was filed. 107 Thus, if the Defendant is

ultimately found to owe a duty of indemnification to the Plaintiff in this case,

then the Plaintiff may also be entitled to prejudgment interest from the date

of this claim.

        The Defendant next argues that prejudgment interest is an issue for the

jury. 108 The Defendant correctly points out that the Plaintiff conflates two

separate statutes governing prejudgment interest.            109   In the Amended

Complaint, the Plaintiff seeks prejudgment interest under O.C.G.A. § 13-6-

13. 110 However, in its Motion, the Plaintiff’s argument largely focuses on




App. 651, 652 (1996).
        106      Hendricks, 221 Ga. App. at 484 (“Hendricks individually did not
become liable and bound to pay the debt until after he became the surety and
Blake demanded payment solely from him.”).
        107      Id.
        108      Def.’s Br. in Opp’n to Pl.’s Mot. for Partial Summ. J., at 24-25.
        109      Id.
        110  Am. Compl., at 23 (“CSXT respectfully prays . . . that CSXT be
awarded prejudgment interest from the date of General Mills’s breach to the
date of judgment, pursuant to O.C.G.A. § 13-6-13.”).

                                               -30-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
O.C.G.A. § 7-4-15. 111 “Prejudgment interest on unliquidated damages in a

breach of contract action is governed by O.C.G.A. § 13–6–13.”112 In contrast,

prejudgment interest on liquidated damages in such an action is governed by

O.C.G.A. § 7-4-15.113 This distinction is important. “The award of prejudgment

interest under section 13–6–13 is a matter for the jury’s discretion; in contrast,

an award of prejudgment interest is made by the judge as a matter of law under

section 7–4–15.”114 “The rule is that interest must be awarded on a liquidated

sum from the time the liability arises, OCGA § 7–4–15 (Code Ann. § 57–110);

and that the jury may award interest until the time of recovery ‘in all cases

where an amount ascertained would be the damages at the time of the breach.’

OCGA § 13–6–13 (Code Ann. § 20–1408).”115 The Plaintiff cannot introduce a

new theory of recovery at this stage of the litigation. Since the Plaintiff seeks

recovery of prejudgment interest under O.C.G.A. § 13–6–13, the decision of

whether such interest should be awarded, and how much, is a question for the

jury. Consequently, the Plaintiff is not entitled to summary judgment on this


        111     Pl.’s Mot. for Partial Summ. J., at 21-24.
        112     Am. Family Life Assur. Co. of Columbus, Ga. v. U.S. Fire Co., 885
F.2d 826, 835 (11th Cir. 1989).
        113     Wheels & Brakes, Inc. v. Capital Ford Truck Sales, Inc., 167 Ga.
App. 532, 534 (1983).
        114     Am. Family Life Assur. Co., 885 F.2d at 835-36.
        115     Wheels & Brakes, 167 Ga. App. at 534 (emphasis added).

                                               -31-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
issue.116

                                       IV. Conclusion

        For the reasons stated above, the Plaintiff=s Motion for Partial Summary

Judgment [Doc. 102] is GRANTED in part and DENIED in part.

        SO ORDERED, this 14 day of June, 2019.


                                        /s/Thomas W. Thrash
                                        THOMAS W. THRASH, JR.
                                        United States District Judge




        116  To the extent that the Defendant argues that the Plaintiff “has
never suffered a loss from a claim or final judgment, other than a judgment
resulting from CSXT’s sole negligence and defense thereof,” the Court finds
such an argument unpersuasive. This mirrors the argument raised by the
Defendant in its previous Motion to Dismiss, which this Court rejected.

                                               -32-
T:\ORDERS\14\CSX Transportation\mpsjtwt.docx
